DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oeda et al. (JP 2005-138800; machine translation relied upon).
Regarding claim 1:
Oeda discloses:
A control device for controlling a display of an image to be displayed at a position where the image is overlapped on an environment outside a moving body from a view of an occupant of the moving body (paragraph 12), comprising: 
a display part configured to change between a first case and a second case in response to brightness outside the moving body (paragraph 17), the first case being for displaying at least a part of the image with a first brightness and in a first display mode (paragraph 19), and the second case being for displaying at least a part of the image with a second brightness and in a second display mode (paragraph 23). 
Regarding claim 2:
Oeda discloses:
a determination part configured to determine brightness of at least the part of the image depending on brightness outside the moving body (paragraph 12), 
wherein at least the part of the image is displayed with the first brightness and in the first display mode, in a case in which the brightness determined by the determination part is less than or equal to a predetermined threshold (paragraph 17), and 
wherein the display part displays at least a part of the image with the second brightness less than or equal to the predetermined threshold and in the second display mode emphasized more than 
Regarding claim 3:
Oeda discloses:
wherein the predetermined threshold is one of a value corresponding to an upper limit of brightness which a display device is able to display and a value defined as the upper limit (paragraph 17). 
Regarding claim 4:
Oeda discloses:
wherein the display part switches between the first case and the second case in response to a moving state of the moving body, the first case being for displaying at least the part of the image with the first brightness and in the first display mode, and the second case being for displaying at least the part of the image with the second brightness and in the second display mode (it’s a vehicle head-up display as per, e.g., paragraph 10 so it responds to the moving state in that the external light information may change as the vehicle moves).
Regarding claims 5-6:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 16:
Ooeda discloses:
A display device, comprising: the control device of claim 1 (as already discussed).
Regarding claim 17:
Oeda discloses: 
A display system, comprising: the display device as claimed in claim 16; and a brightness sensor configured to detect brightness outside a moving body (as already discussed). 
Regarding claim 18:
Oeda discloses:
A moving body, comprising: the display device of claim 16 (the vehicle, as already discussed).
Regarding claims 19-20:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeda in view of Aoki et al. (US 2017/0253182)
Regarding claim 7:
Oeda discloses a control device as discussed above.
Oeda does not disclose:
“wherein the second display mode corresponds to a display mode for displaying an area inside at least the part of the image with the second brightness and displaying pixels in a color similar to that of an outline of the part of the image in a peripheral area of at least the part of the image.”
Aoki discloses:
wherein the second display mode corresponds to a display mode for displaying an area inside at least the part of the image with the second brightness and displaying pixels in a color similar to that of an outline of the part of the image in a peripheral area of at least the part of the image (e.g., Fig. 5D; paragraph 111).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oeda the elements taught by Aoki.
The rationale is as follows:
Oeda and Aoki are directed to the same field of art.
This is an additional way to emphasize or highlight a head-up display image. One of ordinary skill in the art could have included it with predictable results in order to further improve the display.
Regarding claims 8-9:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 10:
Oeda in view of Aoki discloses:
wherein the second display mode corresponds to a display mode, which displays the area inside at least the part of the image with the second brightness, and which displays pixels in a color similar to that of an outline of the part of the image with applying at least one of brightness lower than the second brightness or density lower than the area inside at least the part of the image in a peripheral area of at least the part of the image (follows from Aaoki paragraph 111).
Regarding claim 11:
Oeda in view of Aoki discloses: 
wherein the second display mode switches brightness of at least the part of the image between the second brightness and a value smaller than that of the second brightness (the color is “deep” and “lighter” as per Aoki paragraph 111).
Regarding claim 12:
Oeda in view of Aoki discloses:
wherein the second display mode conducts one or more of a display mode for thickening a line width of a character corresponding to at least the part of the image, a display mode for bordering an outline of at least the part of the image, a display mode for changing a color tone of at least the part of the image, and a display mode for enlarging at least the part of the image (as in Aoki Fig. 5B). 
Regarding claim 13:
Oeda in view of Aoki discloses:
wherein the display part sets brightness of at least the part of the image for guiding a change of a traveling direction to be higher at a current location of the moving body being a second point before a predetermined distance from a first point, the first point being a point at which the traveling direction of the moving body changes in a route from the current location of the moving body to a predetermined destination (as in Aoki Fig. 2, where Aoki discusses this in terms of color but of course the different colors will have a different “brightness”).
Regarding claim 14:
Oeda in view of Aoki discloses: 
wherein the image includes a first object for guiding the change of the traveling direction and a second object indicating the second point; and the display part is configured to display the second object at a position overlapping the second point in an environment outside the moving body in response to the current location of the moving body being a point before the second point in the route; and display the second object at a position corresponding to a position of the first object in response to the current location of the moving body ahead of the second point in the route (as seen in Aoki Figs. 4A-4C, etc., where the “objects” are the lines indicating the road).
Regarding claim 15:
Oeda in view of Aoki discloses: 
wherein: the image includes a first object of a first type and a second object of a second type; and the display part is configured to display the second object of the second type with the first brightness in response to brightness of the first object being less than a first threshold, and display the second object of the second type with a third brightness being lower than the first brightness in response to the brightness of the first object of the first type being not less than the first threshold (this follows from Oeda and Aoki as already discussed – this is just the brightness combined with the highlighting of Aoki). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yachida et al. (US 2016/0216521).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694